DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Response to Amendment
Applicant’s amendments to the claims, filed January 19, 2021, are acknowledged. Claim 1 is amended and Claims 3 and 5 are cancelled. No new matter has been added. Claims 7-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, claim(s) 7-10, drawn to a method for manufacturing a high-strength steel material, there being no allowable generic or linking claim. Election was made without traverse in the reply field September 24, 2020. Claims 1-2, 4 and 6-10 are pending with Claims 1-2, 4 and 6 currently being considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (previously cited, US 20140352850 A) with evidence by Bhadeshia (previously cited, Bhadeshia, “ABOUT CALCULATING THE CHARACTERISTICS OF THE MARTENSITE–AUSTENITE CONSTITUENT”) and in further view of Kumugai (previously cited, US 20080295920 A1).
Regarding Claim 1, Kondo discloses a steel material comprising: 0.04-0.14 wt% of carbon (C), 0.05-0.60 wt% of silicon (Si) , 0.6-1.8 wt% of manganese (Mn) , 0.005-0.06 wt% of soluble aluminum (sol. Al), 0.005-0.05 wt% of niobium (Nb) , 0.01 wt% or less (exclusive of 0 wt%) of vanadium (V), 0.001-0.015 wt% of titanium (Ti) , 0.01-0.4 wt% of copper (Cu) , 0.01-0.6 wt% of nickel (Ni), 0.01-0.2 wt% of chromium (Cr), 0.001-0.3 wt% of molybdenum (Mo) , 0.0002-0.0040 wt% of calcium (Ca), 0.001-0.006 wt% of nitrogen (N), 0.02 wt% or less (exclusive of 0 wt%) of phosphorus (P), and 0.003 wt% or less (exclusive of 0 wt%) of sulfur (S), with a balance of Fe and other inevitable impurities (“%: C: 0.020% or more and 0.080% or less; Si: 0.20% or more and 1.00% or less : Mn: 0.80% or more and 2.30% or less; P: 0.0050% or more and 0.1500% or less; S: 0.002.0% or more and 0.0150% or less; Al: 0.010% or more and 0.100% or less: N: 0.0010% or more and 0.0100% or less” [0016]; “%: Mo: 0.005% or more and 1.000% or less…V: 0.005% or more and 1.000% or less…0.0100% or less; Ni: 0.05% or more and 1.50% or less; Cu: 0.05% or more and 1.50% or less; and Cr: 0.05% or more and 1.50% or less” [0017]; “Ca has to be added…0.0005% or more and 0.01% or less” [0052]; respectively.one of ordinary skill in the art would understand Al, such as 0.01% Al and which is inclusive of the range taught by the prior art, would refer to soluble Al in a steel composition; In the case where the claimed ranges “overlap or lie inside 
Kondo is silent towards the Ca amount.
Kumagai teaches a similar steel ([0019]-[0038]) wherein Ca levels occur in the steel in the amount of 0.0005-0.01% in order to improve matrix material toughness (“By adding…Ca, it is possible to form sulfides or oxides and improve the matrix material toughness…addition are 0.0005% or more and 0.01% or less” [0052]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included 0.0005-0.0040% Ca, as taught by Kumagai, for the invention disclosed by Kondo in order to improve matrix material toughness.
Kondo further teaches wherein the high-strength steel material comprises a mixed structure of ferrite, pearlite, bainite and a martensite-austenite (MA) composite phase as a microstructure, wherein a fraction of the MA phase is 3.5% or less (exclusive of 0%), wherein a sum of fractions of pearlite, bainite and martensite-austenite (MA), other than ferrite, is more than 0wt% to 18% or less (“in which a structure consists of, a ferrite, a bainite, and any other phase, the other phase includes a pearlite, a residual austenite, and a martensite, an area ratio of the ferrite is 80% or more and less than 95%...an area ratio of the bainite is 5% to 20%, a total amount of the other phase is less than 8%” [0016]; one of ordinary skill in the art would recognize the martensite and residual austenite would read on a martensite-austenite (MA) composite phase (“difficult to distinguish residual austenite from martensite with the optical microscope” [0068]; see also evidence by Bhadeshia “zones usually contain untempered martensite and retained austenite and hence the term martensite–austenite (“MA”) constituents” Pg. 99, Para. 2); for a microstructure comprising 90% ferrite and 8% bainite, pearlite, residual austenite and martensite (MA) would comprise 2% of the microstructure, such that MA phase would be present within the claimed range of 3.5% or less, and also such that the sum of the area fractions of pearlite, bainite and martensite-austenite (MA) would be 10% which reads on the claimed range of greater than 0% and 18% or less; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie 
Kondo further discloses carbonitrides having an average size of 300nm or less (“an equivalent circle diameter of a carbonitride including one or both of Nb and Ti is 1 nm or more and 10 nm or less” [0016]), but is silent towards the weight ratio of the carbonitrides; however, the microstructure and the composition, including the amount of carbonitride forming elements, as well as the size of the carbonitrides disclosed by Kondo, are the same as that which is claimed. Therefore, one of ordinary skill in the art would appreciate that the invention disclosed by Kondo with evidence by Bhadeshia and in view of Kumagai would comprise the same amount of carbonitrides as claimed by the instant invention. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 2, Kondo discloses wherein the niobium (Nb) is comprised in an amount of 0.02-0.05% ([0040]).

Regarding Claim 6, Kondo discloses tensile strengths of 590 MPa or more (“tensile strength is 590 MPa or more” Abstract) and discloses yield strengths ranging from 360-520 MPa, and with an average of 448MPa (see Table 3-1,  examples 1-2, 6-7, 10-11, 13-14, 16-17, 19-20, and 22-23, and Table 3-2, examples 26-27, 30-31, 35-38, 40, 42, 48). It would have been obvious to one of ordinary skill in the art that the alloy of Kondo therefore comprise yield strengths from 360-520MPa, such as 448MPa, as this is the average yield strength of the inventive alloys of Kondo. Thus, while Kondo does not explicitly disclose a yield ratio (YS/TS) of 0.65-0.80, it would have been obvious to one of ordinary skill in the art that Kondo comprise the claimed yield ratio because Kondo discloses yield strengths of 360-520MPa with an average of 448MPa, and tensile strengths of 590MPa or more (360MPa/590MPa = 0.61; 520MPa/590MPa= 0.88; 0.61-0.88 reads on the claimed range of 0.65-0.80; 448MPa/590MPa = 0.759 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo with evidence by Bhadeshia, in view of Kumugai, as applied to claim 1 above, and further in view of Shinohara  (previously cited, US 20130037162 A1).
Regarding Claim 4, Kondo is silent towards the grain size of the ferrite. 
Shinohara teaches a similar steel ([0016]) wherein the grain size of the ferrite is 15um or less in order improve low temperature toughness (“for securing the toughness at -60.degree. C., the grain size of the ferrite of the base material steel plate is preferably set to 15 um or less. For improving the low temperature toughness, the grain size of the ferrite of the base material steel plate is desirably made fine” [0147]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have had a ferrite grain size of 15um or less, as taught by Shinohara, for the steel disclosed by Kondo, in order to improve low temperature toughness of the steel.

Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kondo with evidence by Bhadeshia, in view of Kumugai, as applied to claim 1 above, and further in view of Shinozaki (cited by Applicant in IDS filed September 24, 2019, JP H04193907 A, see attached English machine translation).
Regarding Claim 6, Kondo discloses tensile strengths of 590 MPa or more (“tensile strength is 590 MPa or more” Abstract) and discloses yield strengths ranging from 360-520 MPa, and with an average of 448MPa (see Table 3-1,  examples 1-2, 6-7, 10-11, 13-14, 16-17, 19-20, and 22-23, and Table 3-2, examples 26-27, 30-31, 35-38, 40, 42, 48). It would have been obvious to one of ordinary skill in the art that the alloy of Kondo therefore comprise yield strengths from 360-520MPa, such as 448MPa, as this is the average yield strength of the inventive alloys of Kondo. 
Kondo does not explicitly disclose a yield ratio (YS/TS) of 0.65-0.80.

Furthermore, Shinozaki discloses a similar invention (“steel having a composition…0.05-0.15% C, ≤0.60% Si, 0.50-1.80% Mn, ≤0.03% P, ≤0.03% S, 0.002-0.10% solAl, 0.10-<0.40% Mo, 0.005-0.060% Nb, 0.005-0.030% Ti, 0.0020-0.0070% N, 0.0005-0.0050% Ca, and the balance Fe with inevitable impurities” Abstract/Overview; “V ,Cu, Ni, Cr may be added as necessary in addition” [0026]) wherein the yield ratio is 80% or less in order to be a suitable steel for a structural steel for building, such as one in earthquake prone regions (“a yield ratio of 80% or less is required…in view of the deformability of a building during an earthquake” [0009]; “a yield ratio of 80% or less, which is required for a building steel material” [0036]
Response to Arguments
Applicant’s arguments, filed January 19, 2021, with respect to Claims 1 and 6 rejected under 35 U.S.C. 103 over Kumugai and Kumugai in view of Shinozaki, have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kondo with evidence by Bhadeshia, and Kumugai, and alternatively Kondo with evidence by Bhadeshia, Kumugai, and in further view of Shinozaki, respectively, as detailed above.
Applicant’s arguments directed towards Kumugai as a primary reference, specifically the arguments directed toward the amount of bainite (30% or more) required by Kumugai and the processing routes disclosed by Kumugai, are deemed moot in view of the grounds of rejection over primary reference Kondo.

Applicant argues that Kondo is directed to steel for a vehicle rather than the present inventions intensions for that of a pressure vessel or offshore structure. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues that Kumugai and Shinohara are directed towards different intentions as well, such that Kumugai is for structure members of bridges, ships, building structures, marine structures or the like and such that Shinohara is for pipeline. Applicant therefore argues that the technical field of Kondo does not overlap the present application or the fields of Kumugai and Shinohara. This argument is not found persuasive and in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kondo, Kumugai and Shinohara are all directed towards steels with similar or overlapping compositions and microstructural features. Additionally, one of ordinary skill in the art would recognize the benefit of improving the properties of a steel to be suitable for multiple types of uses or industries. One of ordinary skill in the art would especially recognize the monetary benefit of a steel capable for use in not only automobile components but also those for pressure vessels, pipeline, and structural materials. For example, Yokoi (US 20140014237 A) demonstrates that a single steel (also of similar composition and tensile strength to Kondo) may be used for both automobile components, structural components, shipbuilding, pressure vessels, and line pipes (“According to the above aspects of the present invention, for a steel sheet which can be applied to components (automobile components such as inner plate components, structural 
Applicant argues that Shinohara does not disclose the required carbonitrides and microstructural phase fractions required by newly amended claim 1. However, this feature is treated by Kondo as detailed above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant additionally argues that Shinohara does not disclose the processing parameters of the instant invention to result in the limitations required by claim 1 as found by the instant specification, nor the technical for strain aging impact properties. However, processing parameters are not currently claimed features and would be considered product-by-process limitations. While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., processing parameters, and strain aging impact properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731